Citation Nr: 1633115	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-30 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1984 to June 1987 and from June 1991 to January 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Portland, Oregon is the Agency of Original Jurisdiction. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for entitlement to service connection for spondylolisthesis. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for spondylolisthesis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In August 2016, the Veteran indicated in writing that he wished to withdraw his appeal for service connection for spondylolisthesis in a VA Form 21-4138 Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to service connection for spondylolisthesis is dismissed.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


